United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H, Appellant
and
U.S. POSTAL SERVICE, QUEENS
PERFORMANCE & DISTRIBUTION CENTER,
Flushing, N.Y, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0286
Issued: April 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 21, 2016 appellant, through counsel, filed a timely appeal from a
September 20, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than six percent permanent impairment
of her left upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
On September 19, 2008 appellant, then a 38-year-old mail handler, filed an occupational
disease claim (Form CA-2), alleging that a partial thickness rotator cuff tear in her left shoulder
was caused or aggravated by factors of her federal employment. OWCP accepted her occupational
disease claim for partial thickness left rotator cuff tear. Appellant did not initially stop work.
OWCP subsequently paid her intermittent wage-loss compensation benefits on the supplemental
rolls for temporary total disability.
On January 9, 2015 appellant filed a claim for a schedule award (Form CA-7). As no
medical evidence was submitted with her claim, by letters dated January 20 and March 10, 2015
OWCP requested that she submit an impairment evaluation from her attending physician in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).3
In support of her claim, appellant submitted a July 7, 2015 impairment rating from
Dr. Pran N. Sood, a Board-certified orthopedic surgeon. Dr. Sood found that appellant reached
maximum medical improvement (MMI) on October 22, 2013.4 He noted that she had limited
abduction and forward flexion to 110 degrees of her left shoulder. Rotation was relatively free
and her neurological assessment was normal. For the left upper extremity, Dr. Sood found that
appellant had 12 percent permanent impairment of her left upper extremity under the A.M.A.,
Guides. He indicated that his calculation was based on Table 15-1, page 385 and Table 15-5,
shoulder regional grid, page 401 for partial tear of the shoulder.
OWCP’s district medical adviser (DMA) reviewed the claim on September 11, 2015, and
found that appellant had six percent permanent impairment of the left upper extremity.5 The DMA
found that MMI occurred on May 24, 2011, when a physical therapist noted her condition was
stable. His six percent impairment rating was based on appellant’s loss of range of motion (ROM)
in her left shoulder under Table 34, page 475 of the A.M.A., Guides.
By decision dated October 22, 2015, OWCP granted appellant a schedule award for six
percent permanent impairment of her left upper extremity. The award covered 18.72 weeks, from
May 24 to October 2, 2011 and was based on her weekly pay rate on the date disability began,

3

A.M.A., Guides (6th ed. 2009).

4

The record does not contain treatment notes dated October 22, 2013, nor does Dr. Sood provide rationale for
choosing this date for MMI.
5

The DMA’s signature is illegible.

2

July 19, 2007.6 OWCP based the award on the DMA’s September 11, 2015 impairment rating,
noting that the DMA correctly applied the [A.M.A., Guides] to the examination findings.
On November 4, 2015 counsel requested a telephonic hearing before an OWCP hearing
representative. A telephonic hearing was held July 12, 2016. Counsel argued that the DMA’s
impairment rating was based on the ROM, but the diagnosis-based impairment (DBI) used by
Dr. Sood was more realistic.
By decision dated September 20, 2016, OWCP’s hearing representative affirmed its prior
schedule award decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with OWCP.7 Section 8107 of FECA sets forth
the number of weeks of compensation to be paid for the permanent loss of use of specified
members, functions, and organs of the body.8 FECA, however, does not specify the manner by
which the percentage loss of a member, function, or organ shall be determined. To ensure
consistent results and equal justice under the law, good administrative practice requires the use of
uniform standards applicable to all claimants. Through its implementing regulations, OWCP
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
[s]ixth [e]dition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides.10 The Board has approved the use by OWCP of the A.M.A., Guides for

6
On a December 18, 2009 Form CA-7, the employing establishment indicated that appellant stopped work on
July 19, 2007 and her pay rate effective that date was $44,495.00 per year with night differential of $35.92 per week
and Sunday premium of $43.44 per week.
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

9

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).

3

the purpose of determining the percentage loss of use of a member of the body for schedule award
purposes.11
ANALYSIS
The issue on appeal is whether appellant has met her burden of proof to establish that she
has more than six percent permanent impairment of the left upper extremity, for which she
previously received a schedule award. The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation has been followed regarding the proper use of the DBI or the ROM methodology
when assessing the extent of permanent impairment for schedule award purposes.12 The purpose
of the use of uniform standards is to ensure consistent results and to ensure equal justice under the
law to all claimants.13 In T.H., the Board concluded that OWCP physicians are at odds over the
proper methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and DMA’s use
both DBI and ROM methodologies interchangeably without any consistent basis. Furthermore,
the Board has observed that physicians interchangeably cite to language in the first printing or the
second printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that OWCP
can no longer ensure consistent results and equal justice under the law for all claimants.14
In order to ensure consistent results and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the September 20, 2016 decision. Utilizing
a consistent method for calculating permanent impairment for upper extremities applied uniformly,
and after such other development as may be deemed necessary, OWCP shall issue a de novo
decision with regard to appellant’s claim for an upper extremity schedule award.15
CONCLUSION
The Board finds that the case is not in posture for decision.

11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

15

See FECA Bulletin No. 17-0006 (issued May 8, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

